—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a bookkeeper in order to move to Florida, where she understood she would be offered a job with a company associated with the law firm where her sister worked. When claimant arrived in Florida, however, she was informed that the position was not available and she returned to New York. There is substantial evidence in the record to *921support the Unemployment Insurance Appeal Board’s ruling that claimant did not have a firm offer of employment when she resigned and that she left her employment for personal and noncompelling reasons. Although claimant testified that she reasonably relied on her sister’s promise of employment, the letter submitted by claimant from her sister makes no mention of a definite position, starting date or specific salary, and does not even mention a firm offer of employment. Given that determinations of credibility are within the sole province of the Board, we find no reason to disturb the Board’s conclusion that claimant left her employment without good cause (see, Matter of Zable [Hudacs], 180 AD2d 938, lv denied 80 NY2d 751).
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.